DETAILED ACTION

This action is made FINAL in response to the amendments filed on 10/05/2022.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
As to claim 1, newly added limitation “the invalid region including where the sampled model is not differentiable” is not understood by the examiner, it is not understood what the applicant is trying to describe. The definition of the term “differential” is an amount or difference between things that are compared, so it is not understood how the invalid region is not differentiable.

Claim 8 has similar limitation as claim 1. Therefore, the claim is rejected for the same reasons. 

Claim 15 has similar limitation as claim 1. Therefore, the claim is rejected for the same reasons. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 7, 8, 11, 15 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Silzer et al (US 2013/0021174).
As to claim 1, Silzer et al teaches a system for device analysis (paragraph [0016]...methods and systems are set forth herein for managing mobile assets and tracking personnel with equipment within a geographic area for facilities management), the system comprising: 
a memory (paragraph [0072]...the volatile and non-volatile memory and/or storage elements) including a measurement corpus from one or more existing prior devices (paragraph [0016]... a tag device used to determine the vehicle's location enters the geographical work zone ; paragraph [0026]... prior periodic activity (such as an average time period for an activity or a prior time period for an activity) of the vehicle using information provided by the tracking module) stored thereon,
processing circuitry (paragraph [0072]...the computing device may include a processor) coupled to the memory, the processing circuitry being configured to: 
sample a model (paragraph [0051]...models already in use) that explains the measurement corpus (paragraph [0025]...database can periodically (e.g., daily) purge the database of sample vehicle location points and retain information relative to the vehicle entering and exiting each geographical zone and other facility management data) to generate a sampled model;
 identify an invalid region (paragraph [0039]...prohibited zone ; paragraph [0047]...prohibitive actions) of the sampled mode, the invalid region including where the sample model is not differentiable (paragraph [0039]... an action can involve shutting off the vehicle's motor and disconnecting the ignition to prevent the operator from restarting the vehicle. Alternatively, the vehicle controller device can disengage the vehicle's forward drive so that the vehicle can only be backed out of the prohibited zone ; Examiner’s Note: the vehicle’s motor is not differentiable because it is shut off  and the ignition is disconnected);
determine whether a device that operates in accord with the sampled model, when in use, will operate within the identified invalid region (paragraph [0039]...the tracking module acquires a location for a vehicle that coincides with a map zone designated as off-limits (e.g. a parking lot), an alert can be generated or triggered by the tracking module or by the control module. This alert can in turn trigger one or more vehicle control actions, including causing the control module to remotely engage a vehicle controller device on the vehicle that acts to prevent operation of the vehicle that would cause further encroachment of the prohibited zone), 
responsive to determining the device will operate within the identified invalid region, cause further measurement data of the device operating in the identified invalid region to be captured (Examiner’s Note: the device does not operate in the prohibited zone therefore it is not necessary to gather further measurement data); and 
generate a new model, based only on the further measurement data, to explain device operation within the identified invalid region that augments the sampled model to explain the device behavior (Examiner’s Note: because no further measurement data is gathered a new model based on said further measurement model does not need to be created); 
and instantiate a physical device (paragraph [0039]... The control module can be configured to initite a signal that engages a vehicle controller device on a vehicle. In a particular aspect, the control module can recognize an alert generated by certain activity, such as the vehicle entering a zone designated as off-limits to that vehicle or its driver. Such an alert can be generated through an interaction between the control module and the tracking process. For example, when the tracking module acquires a location for a vehicle that coincides with a map zone designated as off-limits (e.g. a parking lot), an alert can be generated or triggered by the tracking module or by the control module) based on a new model. 

As to claim 4, Silzer et al teaches a system, wherein the processing circuitry is further to identify boundaries of the sampled model (paragraph [0032]...designated zones and other features can further be overlaid on the map ; paragraph [0043]... isible alert messages can indicate violation of particular zones or features. As illustrated in FIG. 1, Cart 04 has crossed the outer course boundary  ("Geofence"), while Cart 01 and Marshal have entered restricted zones 110. More specifically, at the time the display is generated, Marshal remains in a restricted zone, while Cart 01 has encroached a restricted zone at one point in its location history), determine whether the device will operate at the determined boundaries and (a) if the device will operate at the identified boundaries, generate a new model, based on further measurement data at or within a specified percent value of the boundaries at which the device will operate and the measurement corpus, to replace the sampled model (paragraph [0057]...tracking module can comprise a procedure that compares location data to course maps to and/or zones and ascertain the vehicle's location(s) or location trail in the facility. The location trail or the pattern of vehicle's motion can be used to generate efficiency models)

As to claim 7, Silzer et al teaches a system, wherein the device does not currently exist and the measurement corpus is from one or more sensors of prior devices (paragraph [0027]... motion information and sensor data can also be stored on the server. The use of the motion sensor and/or IMU can reduce the sampling rate for the GPS receiver. For example, an onboard motion sensor can detect episodic or sustained motions undergone by the vehicle, and the tag device can transmit this information to the server. In a specific aspect, the motion information can include physical dimensions of the motion, e.g. the relative direction of motion and magnitude of velocity and/or acceleration. In another aspect, time-stamping can be utilized so that temporal information can be included, such as the time at which the motion commences and ceases and the duration of motion).

Claim 8 has similar limitation as claim 1. Therefore, the claim is rejected for the same reasons. 

Claim 15 has similar limitation as claim 1. Therefore, the claim is rejected for the same reasons. 

Claim 11 has similar limitation as claim 4. Therefore, the claim is rejected for the same reasons. 

Claim 18 has similar limitation as claim 4. Therefore, the claim is rejected for the same reasons. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2, 3, 9, 10, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silzer et al (US 2013/0021174) in view of Muti et al (US 2013/00551280).
As to claim 2, Silzer et al teaches the processing circuitry ((paragraph [0072]...the computing device may include a processor).
Silzer et al fails to show/teach processing circuitry is further configured to generate a polynomial model or a gene expression model, the model, for the measurement Corpus 
However, Muti et al teaches processing circuitry is further configured to generate a polynomial model or a gene expression model, the model, for the measurement Corpus (paragraph [0062]Historically, polynomial models are among the most frequently used empirical models for fitting functions. These models are popular for the following reasons: [0063] Polynomial models have a simple form. [0064] Polynomial models have well known and understood properties. [0065] Polynomial models have moderate flexibility of shapes. [0066] Polynomial models are a closed family. Changes of location and scale in the raw data result in a polynomial model being mapped to a polynomial model. That is, polynomial models are not dependent on the underlying metric, such that where what is influencing a response might not be known with specificity; it is still possible to perform an estimate that will be numerically accurate within a range. [0067] Polynomial models are computationally easy to use).
Therefore, it would have been obvious for one having ordinary skill in the art, before the effective filing date of the claimed invention for Silzer et al to have processing circuitry is further configured to generate a polynomial model or a gene expression model, the model, for the, as in Muti et al, for the purpose of being computationally easy to use.

As to claim 3, It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the model to have a specificity and a sensitivity of one (1), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim 9 has similar limitation as claim 2. Therefore, the claim is rejected for the same reasons. 

Claim 10 has similar limitation as claim 3. Therefore, the claim is rejected for the same reasons. 

Claim 16 has similar limitation as claim 2. Therefore, the claim is rejected for the same reasons. 

Claim 17 has similar limitation as claim 3. Therefore, the claim is rejected for the same reasons. 

Claim(s) 5, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silzer et al (US 2013/0021174) in view of Lin et al (US 2013/0060766).
As to claim 5, Silzer et al teaches the processing circuitry (paragraph [0072]...the computing device may include a processor).
Silzer et al fails to the processing circuitry is further configured to: reduce an amount of data used to generate the model by identifying minimum relevant data of the measurement corpus by spatial voting the measurement corpus to a defined grid of cells.
However, Lin et al teaches processing circuitry is further configured to: reduce an amount of data used to generate the model by identifying minimum relevant data (paragraph [0004]...scoring and ranking relevance) of the measurement corpus by spatial voting (paragraph [0027]...an object retrieval and localization technique is described that may employ a spatially-constrained similarity model that includes a spatially y-constrained similarity measure that may better incorporate spatial information in the bag-of-words model than conventional methods. The spatially -constrained similarity measure may, for example, handle object rotation, scaling, view point (translation) change, and appearance deformation. In at least some embodiments, the spatially -constrained similarity measure may be formulated according to a tf-idf (term frequency-inverse document frequency) weighting technique and may be calculated and evaluated by a voting-based scoring technique to simultaneously retrieve and localize a query object in a collection of images such as an image database) the measurement corpus to a defined grid of cells (paragraph [0064]...When generating the voting map, a map with much smaller size may be maintained compared to the images, by quantizing the map to n.sub.x.times.n.sub.y grids. In at least some embodiments, to avoid quantization errors and allow object deformation, instead of voting on one grid, voting may be performed on a 5.times.5 window around the estimated center grid for each matched pair. The voting score of each grid is the initial Score(k) in equation 4 multiplied by a Gaussian weight, for example exp(-d/.sigma..sup.2) where d is the distance of the grid to the center. This has the effect of spatially smoothing the votes and may be equivalent to generating a single vote and smoothing it with a Gaussian filter afterwards).
Therefore, it would have been obvious for one having ordinary skill in the art, before the effective filing date of the claimed invention for Silzer et al to processing circuitry is further configured to: reduce an amount of data used to generate the model by identifying minimum relevant data of the measurement corpus by spatial voting the measurement corpus to a defined grid of cells, as in Lin et al, for the purpose of achieving a better and more robust performance.

Claim 12 has similar limitation as claim 5. Therefore, the claim is rejected for the same reasons. 

Claim 19 has similar limitation as claim 5. Therefore, the claim is rejected for the same reasons. 



Response to Arguments
Applicant's arguments filed 10/05/2022Applicant's arguments filed 10/05/2022 have been fully considered but they are not persuasive. 
The 101 Rejection has been overcome
Silzer et al clearly teaches to identify an invalid region (paragraph [0039]...prohibited zone ; paragraph [0047]...prohibitive actions) of the sampled mode, the invalid region including where the sample model is not differentiable (paragraph [0039]... an action can involve shutting off the vehicle's motor and disconnecting the ignition to prevent the operator from restarting the vehicle. Alternatively, the vehicle controller device can disengage the vehicle's forward drive so that the vehicle can only be backed out of the prohibited zone ; Examiner’s Note: the vehicle’s motor is not differentiable because it is shut off  and the ignition is disconnected);
As to the 112 Rejection, the applicant should further clarify and/or explain the meaning of “the invalid region including where the sample model is not differentiable.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S COLE whose telephone number is (571)270-5075. The examiner can normally be reached Mon - Fri 7:30pm - 5pm EST (Alternate Friday's Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRANDON S COLE/           Primary Examiner, Art Unit 2128